693 S.E.2d 914 (2010)
GOLDSTON
v.
STATE.
No. 443A09.
Supreme Court of North Carolina.
March 2, 2010.
G. Eugene Boyce, Robert Orr, Asheville, for W.D. Goldston, Jr., et al.
Norma S. Harrell, Special Deputy Attorney General, for State of NC, et al.
Burley B. Mitchell, Jr., Raleigh, for James E. Holshouser, Jr., et al.
The following order has been entered on the motion filed on the 1st of March 2010 by James E. Holshouser, Jr. et al. for leave to file Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference this the 2nd of March 2010."
Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(i).